EXHIBIT C Proposed Form of Notice SECURITIES AND EXCHANGE COMMISSION (RELEASE NO. 35-) FILING UNDER THE PUBLIC UTILITY HOLDING COMPANY ACT OF 1935 January 18, 2002 KeySpan Corporation ("KeySpan"), a New York corporation, and a holding company registered under the Public Utility Holding Company Act of 1935 (the "Act"), located at One MetroTech Center, Brooklyn, New York 11201, and Eastern Enterprises ("Eastern") a subsidiary of KeySpan and exempt registered holding company, have filed an application/declaration under Sections 6(a), 7, 9(a), and 10 and Rules 43 and 54 of the Act. The application seeks authorization for a reorganization of Eastern which will result in a change of its organizational structure from a Massachusetts business trust to a Massachusetts limited liability company (the "Transaction"). The Transaction involves the formation of a new KeySpan subsidiary as a Massachusetts limited liability company that will be the vehicle used to transform Eastern into a limited liability company. The new subsidiary will be named Eastern Enterprises, LLC ("Eastern LLC") and will be owned ninety-nine percent (99%) by KeySpan and one percent (1%) by KeySpan New England, LLC, a Delaware limited liability company, that will be a wholly-owned newly formed subsidiary of KeySpan ("KNE"). Eastern LLC, through a merger with Eastern, will be the surviving entity once the Transaction is consummated. The Transaction effects a change in Eastern's organizational form and will not result in KeySpan directly or indirectly acquiring any new public utility companies or holding companies. Eastern proposes to change its organizational form from a Massachusetts business trust to a Massachusetts limited liability company. In order to accomplish Eastern's reorganization into a limited liability company, the Transaction will involve the following steps, which will occur in succession. First, Eastern LLC will be formed as a Massachusetts limited liability company and KNE will be formed as a Delaware limited liability company. Second, KeySpan will obtain ninety-nine percent (99%) of the membership interests in Eastern LLC for ninety-nine dollars ($99.00) and one hundred percent (100%) of the membership interests in KNE for one hundred dollars ($100.00). KNE will obtain the remaining one percent (1%) membership interest in Eastern LLC for one dollar ($1.00). Hence, Eastern LLC will be a two-member Massachusetts limited liability company owned 99% by KeySpan and 1% by KNE, and KNE will be a single-member Delaware limited liability company owned 100% by KeySpan. Third, Eastern and Eastern LLC will execute an agreement and plan of merger pursuant to which Eastern will agree to merge with and into Eastern LLC (the "Merger"), with Eastern LLC as the surviving entity. To effect the Merger, Eastern and Eastern LLC will file a Certificate of Merger with the Secretary of the Commonwealth of Massachusetts.
